Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 20200059322, “Lei”) in view of “UL grant-free HARQ operation for URLLC”, 3GPP TSG-RAN WG1#89 (hereinafter referred to “Nokia”).

	Re claims 8 and 22, Lei discloses a transmitter (figure 3, element 330) sending the uplink data to the network device (figure 3, element 400) based on a grant-free manner (paragraph [0080]); and a receiver (figure 3, element 335) receiving, according to the type of the response message for the uplink data, the response message from the network 
	Re claim 15, Lei discloses a receiver (figure 3, element 435) receiving the uplink data from a terminal device (figure 3, element 300) based on a grant-free manner (paragraph [0080]); and a transmitter (figure 3, element 430) sending a response message for the uplink data according to the type of the response message for the uplink data.
	Lei fails to disclose the type of the response message for the uplink data is a first response type or a second response type, wherein the first response type is that each time the terminal device sends the uplink data, a network device sends the response message .	 

Allowable Subject Matter

Claims 9-13, 16-21 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467